          Case 1:18-cr-00519-JPO Document 92 Filed 03/24/20 Page 1 of 1


                                                                                      Jerry A. Behnke
                                                                                 Direct: 213.436.4873
                                                                               jbehnke@larsonllp.com

March 24, 2020

The Honorable J. Paul Oetken
United States District Judge
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007

RE:    United States v. Amanda Secor
       Case No. S2 18 Cr. 519 (JPO)

Dear Judge Oetken:

We are writing to request an order exonerating Ms. Secor’s bail and for return of her passport.

On May 24, 2018, the Court entered an order releasing Ms. Secor on pretrial supervision with
various conditions, including a $10,000 PRB signed by a financially responsible third party. The
Court also ordered that Ms. Secor surrender her passport.

On February 19, 2020, this Court sentenced Ms. Secor to time served and placed her on three
years’ supervised release. She is currently being supervised by the United States Probation
Office in the Central District of California. Therefore, we respectfully request that the Court
enter an order exonerating the bail and directing that Pretrial Services return Ms. Secor’s
passport to her.

On March 16, 2020, the undersigned informed the Government and Pretrial Services of our
intent to submit this request. They did not object. Ms. Regina Joyner responded that Pretrial
Services has possession of Ms. Secor’s passport and that, upon receipt of a court order, they will
send the passport to Ms. Secor or to the Probation office in California.
                                      Granted. Defendant's May 24, 2018 bond is hereby exonerated.
Thank you for your consideration.     Pretrial Services is directed to release custody of defendant's
                                      passport.
Respectfully submitted,
                                      So Ordered.
                                       March 24, 2020
LARSON O’BRIEN LLP



Jerry A. Behnke

cc:    Thane Rehn, Assistant United States Attorney
       Regina M. Joyner, Supervising U.S. Pretrial Services Officer
       Adriana Corona-Buergo, U.S. Pretrial Services Officer
